Exhibit 10.1


PARTICIPANT AGREEMENT
<<<Participant Name>>>
 
This Participant Agreement (the “Agreement”) is made as of the <<<Date>>>,
between Capital City Bank Group, Inc., a Florida corporation (the “Company”),
and <<<Participant Name>>> (“Participant”). Capitalized terms used and not
otherwise defined herein shall have the meanings attributed thereto in the
Capital City Bank Group, Inc. 2005 Associate Incentive Plan (the “Plan”).


WHEREAS, the Participant is a key officer or associate of the Company or one of
its subsidiaries who has been selected to receive an Award of Performance Share
Units under the Plan by the Compensation Committee of the Company’s Board of
Directors (the “Committee”).


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:


1. Grant.


(a) Performance Share Units. Upon the execution of this Agreement, the Committee
hereby grants the Participant an Award of up to <<<Amount>>> Performance Share
Units, subject to the terms and conditions of this Agreement, including Exhibit
A hereto, and the Plan. Upon issuance, the Performance Share Units shall be
immediately converted to shares (the “Shares”) of Common Stock of the Company.


(b) Tax Supplement Bonus. Upon conversion of the Performance Share Units to
Shares, the Participant will also receive a cash payment equal to 31% of the
market value of the Performance Share Units payable as of the taxable income
recognition date for the Shares (“Tax Supplement Bonus”).


2. Earnings Goals. The Performance Share Units are hereby awarded on the basis,
and Shares shall be issued at the time of achievement, of the earnings goals for
such Performance Share Units set forth on Exhibit A (“Earnings Goals”). The
Shares shall not be issued, and Participant shall lose all rights to same, if
(i) the Earnings Goals set forth on Exhibit A and applicable to those issuances
are not met, or (ii) prior to the issuance date, Participant ceases to be
employed by the Company or any subsidiary for any reason, including death,
disability or voluntary or involuntary termination, with or without cause, or is
employed in a capacity of lesser responsibility within the Company or Subsidiary
from that now occupied by Participant. The failure to meet an Earnings Goal in
one calendar year will not affect the prior issuance of Shares pursuant to a
previously satisfied Earnings Goal.


3. Representations and Warranties of the Participant. The Participant
represents, warrants and covenants that:


(a) Knowledge and Experience. The Participant has such knowledge and experience
in financial and business matters that he or she, together with his or her
professional advisor, if any, is capable of evaluating the merits and risks of
receipt of the Shares. The Participant has had access to such information
concerning the Company, including its current financial statements, as the
Participant deems necessary to enable him or her to make an informed decision
concerning receipt of the Shares.


(b) Withholding Taxes. The Participant acknowledges and agrees that the Company
may withhold from the Participant’s cash compensation (whether paid in the form
of salary, bonus or other type of cash payment) an amount calculated on the
taxable income recognized by the Participant with respect to all compensation
paid hereunder, calculated at the maximum withholding rate permitted for the
Company under the Internal Revenue Code of 1986, as amended (the “Code”). The
date of such taxable income recognition, and the Company’s corresponding right
to withhold from Participant’s cash compensation shall occur on the first date
the Participant has the right to receive the Shares, whether or not the
Participant exercises that right.


4. No Change in Employment Status. Nothing in the Agreement shall alter, in any
way, Participant’s employment status with the Company, nor shall anything in
this Agreement confer upon the Participant any right to continue in the employ
of the Company or any of its subsidiaries or interfere in any way with the
rights of the Company to change or terminate the employment of the Participant.
Designation as a Participant pursuant to this Agreement will not confer any
right on the Participant to be designated as a Participant in the future. This
paragraph shall not change the terms and conditions of any employment agreement
in effect between the Participant and the Company.


5. Interpretation. The Committee interpretation of this Agreement, the Plan and
all other decisions and determinations by the Committee shall be final and
binding upon the parties hereto. The Committee may amend any provision of this
Agreement at any time; provided that, except with the consent of the
Participant, no amendment of this Agreement will impair the rights of the
Participant to the Shares.


6. Company Rights. This Agreement shall not in any way affect the right of the
Company to make changes of its capital structure or to merge or consolidate or
to dissolve, liquidate or sell all or any part of its business or its assets.


7. Plan. The terms and provisions of the Plan are incorporated herein by
reference, and Participant agrees to be bound by all such terms and provisions.
In the event of a conflict or inconsistency between any terms and conditions of
this Agreement and the Plan, the Plan shall govern and control.


8. Miscellaneous. This Agreement and the Plan represent the entire understanding
and agreement between the parties with respect to the subject matter of this
Agreement, and supersedes all other negotiations, understandings and
representations (if any) made by and between the parties. All of the terms and
provisions of this Agreement shall be binding upon, inure to the benefit of, and
be enforceable by the parties and their respective heirs, legal representatives,
successors and permitted assigns, whether so expressed or not. No party shall
assign its rights or obligations under this Agreement without the prior written
consent of each other party to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
    The headings contained in this Agreement are for convenience of reference
only, and shall not limit or otherwise affect in any way the meaning or
interpretation of this Agreement. If any part of this Agreement or any other
agreement entered into pursuant to this Agreement is contrary to, prohibited by
or deemed invalid under applicable law or regulation, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder of this Agreement shall not be invalidated thereby
and shall be given full force and effect so far as possible. All covenants,
agreements, representations and warranties made in this Agreement or otherwise
made in writing by any party pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
 
The parties acknowledge that a substantial portion of the negotiations and
anticipated performance of this Agreement occurred or shall occur in Leon
County, Florida. Any civil action or legal proceeding arising out of or relating
to this Agreement shall be brought in the courts of record of the State of
Florida in Leon County or the United States District Court, Northern District of
Florida. Each party consents to the jurisdiction of this court in any civil
action or legal proceeding and waives any objection to the laying of venue of
any civil action or legal proceeding in court. Service of any court paper may be
effected on a party by mail, as provided in this Agreement, or in any other
manner as may be provided under applicable laws, rules of procedure or local
rules.
 
This Agreement and all transactions contemplated by this Agreement shall be
governed by, and construed and enforced in accordance with, the internal laws of
the State of Florida without regard to principles of conflicts of laws. If any
legal action or other proceeding is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach, default, or
misrepresentation in connection with any provision of this Agreement, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorneys' fees, sales and use taxes, court costs, and all other
expenses even if not taxable as court costs. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the date first written above.


Witnesses:                         CAPITAL CITY BANK GROUP, INC.
 


_______________________________
 
By :_______________________________
   
Cader B. Cox, III
_______________________________
 
Chairman, Compensation Committee
           
_______________________________
 
By :_______________________________
   
     <<<Participant Name>>>
_______________________________
 

 
 
 